 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SEMANU MILO,                                        No. 2:19-cv-00176-CKD-P
12                        Plaintiff,
13            v.                                          ORDER
14    ANNA MARIE SCHUBERT, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

20   Magistrate Judge. See 28 U.S.C. § 636(c); ECF Nos. 8, 9.

21           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account
                                                         1
 1   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 2      I.        Screening Requirement

 3            The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8            A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989); Franklin, 745 F.2d at 1227.

15            In order to avoid dismissal for failure to state a claim a complaint must contain more than

16   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

17   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

18   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

19   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

20   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
21   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

22   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

23   at 678. When considering whether a complaint states a claim upon which relief can be granted,

24   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

25   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

26   U.S. 232, 236 (1974).
27      II.       Allegations in the Complaint

28            Plaintiff is serving a sentence of life without the possibility of parole as a result of his
                                                           2
 1   conviction for first degree murder from the Sacramento County Superior Court. See ECF No. 1

 2   at 25-33. Named as defendants in the present action are the Sacramento County District

 3   Attorney, three deputy district attorneys, and the Sacramento County Sheriff. In his complaint,

 4   plaintiff alleges that he was denied his federal constitutional rights to due process and equal

 5   protection as a result of defendants’ failure to follow California Penal Code § 1405 which allows

 6   for postconviction DNA testing. ECF No. 1 at 4-6. He further argues that defendants’ failure to

 7   test available blood drops and shell casings from the crime scene in his case constitutes cruel and

 8   unusual punishment in violation of the Eighth Amendment. ECF No. 1 at 7. By way of relief,

 9   plaintiff seeks injunctive and declaratory relief. ECF No. 1 at 8.

10      III.      Analysis

11             The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

12   which relief can be granted under federal law. First and foremost, the Sacramento District

13   Attorney and the deputy district attorneys named as defendants in this action are immune from

14   civil suit. Prosecutors are absolutely immune from civil suits for damages under § 1983 which

15   challenge activities related to the initiation and presentation of criminal prosecutions. Imbler v.

16   Pachtman, 424 U.S. 409 (1976). Determining whether a prosecutor’s actions are immunized

17   requires a functional analysis. The classification of the challenged acts, not the motivation

18   underlying them, determines whether absolute immunity applies. Ashelman v. Pope, 793 F.2d

19   1072 (9th Cir. 1986) (en banc). The prosecutor’s quasi-judicial functions, rather than

20   administrative or investigative functions, are absolutely immune. Thus, even charges of
21   malicious prosecution, falsification of evidence, coercion of perjured testimony and concealment

22   of exculpatory evidence will be dismissed on grounds of prosecutorial immunity. See Stevens v.

23   Rifkin, 608 F. Supp. 710, 728 (N.D. Cal. 1984). In this case, plaintiff is challenging the

24   prosecutor’s actions in responding to his request for postconviction DNA testing of physical

25   evidence. The challenged actions were “quasi-judicial activities taken within the scope of their

26   authority” rendering the prosecutorial defendants in this case subject to absolute immunity.
27   Ashelman, 792 F.2d at 1078.

28             The only remaining named defendant in this action is Sacramento County Sheriff Scott
                                                          3
 1   Jones. However, plaintiff does not make any specific allegations linking defendant Jones to the

 2   denial of his postconviction motion for DNA testing. He simply asserts that the physical

 3   evidence from his criminal case is in the possession of Sheriff Scott Jones. However, plaintiff

 4   must connect the named defendants clearly with the claimed denial of his rights. Taylor v. List,

 5   880 F.2d 1040, 1045 (9th Cir. 1989) (“liability under section 1983 arises only upon a showing of

 6   personal participation by the defendant (citation omitted) . . . [t]here is no respondeat superior

 7   liability under section 1983.”); Johnson v. Duffy, 588 F.3d 740, 743-44 (9th Cir. 1978)

 8   (discussing “requisite causal connection” in section 1983 cases between named defendant and

 9   claimed injury); Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir. 1998), cert. denied, 525

10   U.S. 1154 (1999) (“A plaintiff must allege facts, not simply conclusions, that show that an

11   individual was personally involved in the deprivation of his civil rights.”). The court cannot

12   determine from the complaint what role, if any, defendant Scott Jones played in the alleged

13   deprivation of plaintiff’s rights.

14           For all of these reasons, plaintiff’s complaint must be dismissed. The court will, however,

15   grant leave to file an amended complaint. If plaintiff chooses to amend the complaint, plaintiff

16   must demonstrate how the conditions complained of have resulted in a deprivation of plaintiff’s

17   constitutional rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended

18   complaint, plaintiff must allege in specific terms how each named defendant is involved. There

19   can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection

20   between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362
21   (1976). Furthermore, vague and conclusory allegations of official participation in civil rights

22   violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

23           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

24   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

25   complaint be complete in itself without reference to any prior pleading. This is because, as a

26   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
27   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

28   longer serves any function in the case. Therefore, in an amended complaint, as in an original
                                                         4
 1   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 2      IV.      Plain Language Summary for Pro Se Party

 3            The following information is meant to explain this order in plain English and is not

 4   intended as legal advice.

 5            The court has reviewed the allegations in your complaint and concluded that it does not

 6   state a claim against any of the named defendants. However, these problems may be fixable, so

 7   you are being given the chance to file an amended complaint within 30 days from the date of this

 8   order.

 9            In accordance with the above, IT IS HEREBY ORDERED that:

10            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

11            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

12   shall be collected and paid in accordance with this court’s order to the Director of the California

13   Department of Corrections and Rehabilitation filed concurrently herewith.

14            3. Plaintiff’s complaint is dismissed.

15            4. Plaintiff is granted thirty days from the date of service of this order to file an amended

16   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

17   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

18   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

19   amended complaint in accordance with this order will result in a recommendation that this action

20   be dismissed.
21   Dated: July 29, 2019
                                                         _____________________________________
22
                                                         CAROLYN K. DELANEY
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27   12/milo0176.14.new.docx

28
                                                          5
